Citation Nr: 0921344	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.   
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to January 
1946.  

Service connection for hearing loss was initially denied by a 
decision of the Department of Veterans Affairs (VA) agency of 
original jurisdiction in March 1992.  The veteran was 
notified of this decision by letter dated in April 1992 but 
did not file an appeal.  This determination became final. See 
38 C.F.R. § 20.1103 (2008).  He attempted to reopen his claim 
for such in November 2002 and also claimed service connection 
for tinnitus.  The RO declined to reopen the claim of service 
connection for hearing loss in a rating decision dated in 
June 2003 and denied service connection for tinnitus.  The 
appellant did not appeal following notification in June 2003 
of the denials of the claims and these decisions became 
final.  The appellant attempted to reopen the claims of 
service connection for hearing loss and tinnitus in August 
2003, and most recently in July 2005.

The current appeal comes before the VA Board of Veterans' 
Appeals (Board) from a January 2006 rating decision of the VA 
Regional Office in Wichita, Kansas that declined to reopen 
the claims of entitlement to service connection for hearing 
loss and tinnitus.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


REMAND

The Veteran asserts that he now has bilateral hearing loss 
and tinnitus of service onset for which service connection 
should be granted.  The record reflects that he had combat 
service in an artillery unit during WWII with a military 
occupational specialty of radio repairman.  

In the Informal Hearing Presentation dated in May 2009, the 
appellant's representative maintains that the veteran should 
be accorded a VA compensation and pension examination with an 
opinion as to whether hearing loss and tinnitus are related 
to active duty.  The Board agrees.  

Review of the record discloses that the Veteran has never had 
a VA audiology evaluation for compensation and purposes.  
Consequently, the Board does not have the requisite 
information to grant or deny service connection for such.  It 
is well established that the VA adjudicator is not free to 
substitute his own judgment for that of an expert. See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  
Therefore, the appellant should be afforded a special VA 
audiology evaluation, to include a medical opinion as to 
whether or not hearing loss and tinnitus are reasonably of 
service onset.  

Moreover, when a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 1154 
(West 2002 & Supp. 2008).

Additionally, the Veteran should be contacted and asked to 
provide the names and addresses of all clinical providers who 
have treated him for hearing impairment since service, as 
well as authorization to retrieve such records.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
contacted by letter and asked to 
identify all clinical providers 
who have treated him for hearing 
impairment since service.  After 
securing the necessary 
authorization, if indicated, the 
RO should obtain copies of the 
clinical records.

2.  The veteran should be afforded 
a VA audiology examination to 
determine whether he now has 
hearing loss and tinnitus related 
to service.  All indicated tests 
and studies should be performed 
and all findings should be 
reported in detail.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review in conjunction 
with the examination.  The 
examination report should include 
a discussion of the veteran's 
documented clinical history and 
assertions as to noise exposure 
during and after service.  The 
examiner should acknowledge review 
of the record in the examination 
report.  If hearing loss and 
tinnitus are found, the examiner 
should provide an opinion as to 
whether one or both is at least as 
likely as not due to noise 
exposure and/or circumstances of 
service, or is more likely of post 
service onset and unrelated to 
active duty.  Rationale for the 
opinion requested should be 
provided in a narrative report.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§  5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

